          Case 5:19-cv-00074-FB Document 35 Filed 02/21/19 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

TEXAS LEAGUE OF UNITED LATIN
AMERICAN CITIZENS; NATIONAL
LEAGUE OF UNITED LATIN
AMERICAN CITIZENS; and JULIE
HILBERG, Individually and on Behalf
of Others Similarly Situated,

       Plaintiffs,                                      CIVIL ACTION NO. SA-19-CA-00074-FB

V.

DAVID WHITLEY, in his Official Capacity
as Secretary of State for the State of Texas;
and KEN PAXTON, in his Official Capacity
as Attorney General for the State of Texas,

       Defendants.



       Before the Court is the matter of concluding the preliminary injunction part of the case. While

there is somewhat more to be done in making the evidentiary and testimonial record, the parties should

begin preparing Findings of Fact and Conclusions of Law, and proposed orders setting forth the relief

each party seeks, to be submitted after final legal arguments. The Court will allow a reasonable amount

of time for both sides to submit their separate findings and conclusions and proposed orders.

       Still to be addressed are protective order issues concerning the sealed Court Exhibits   1   and 2

and the likelihood the Court will require an in camera hearing and viewing of the list made the basis

of this controversy. One counsel for each side will be present.

       IT IS SO ORDERED.

       SIGNED    this.'/      day of February, 2019.




                                             FRED BIERY
                                             UNITED STATES        DCT JUDGE
